DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/6/2020 has been entered.
Drawings
Replacement drawings filed 11/6/2020 has been accepted by the examiner.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 46 and 47 directed to species D (Fig. 4) non-elected without traverse.  Accordingly, claims 46 and 47 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Maxwell Minch on 12/29/2020.
The application has been amended as follows:
Claim 11:
An exchanger configuration (1; 2; 3),  for a passenger compartment of a vehicle, an airplane, a boat, a cable car or an elevator,  having an electric drive or having a hybrid drive or having a sail drive for heat transport and/or selective mass transport between a first fluid and a second fluid which can flow through the configuration, wherein the configuration is constructed from a plurality (n) of mutually adjacent local exchanger elements (El, E2, ..., En), characterized in that the exchanger configuration is in the form of a cylinder or a segment thereof or in the form of a prism having a polygonal base or a segment thereof in at least partial regions; and
said local exchanger elements (El, E2, ..., En) is designed in the form of a wedge in at least partial regions of the configuration in which the configuration is in the form of a cylinder or of a segment thereof or the form of a prism with a polygonal base or a segment thereof, and is spatially delineated by a first wedge face and a second wedge face at a distance from the first wedge face and inclined relative thereto, a first side face and a second side face at a distance therefrom as well as a first end face and a second end face at a distance therefrom, said second end face larger than the first end face;
wherein a fluid inlet region for a first fluid (F1) is disposed on a radially outside region and a fluid inlet region for a second fluid (F2) is disposed on a radially interior region, and a fluid outlet region for the second fluid (F2) is disposed on a radially 
wherein the first fluid (F1) along said radially outside region is distributed uniformly along a circumferential direction and on its fluid outlet openings for the first fluid (F1) along said radially interior region distributed uniformly along the circumferential direction; and
wherein the second fluid (F2) along said radially inner region is distributed uniformly along a peripheral direction and on its fluid outlet openings for the second fluid (F2) along said radially outside region along the peripheral direction distributed uniformly along the peripheral direction; and
wherein a second fluid (F2) has a countercurrent region having a radial flow pattern from the inner crossflow region close to the center towards the outer crossflow region close to the circumference, and/or wherein a first fluid (F1) has a countercurrent region having a radial flow pattern from outer crossflow region close to the circumference towards the inner crossflow region close to the center, whereby an essentially S-shaped flow pattern of the first fluid (F1) and/or the second fluid (F2) is formed from the inlet region to the outlet region.
Claim 12:
The exchanger configuration according to claim 11, characterized in that the exchanger elements are flat structures which have their second end faces adjacent to one another, wherein all exchanger elements are identical structures .
Claim 55:
 for a passenger compartment of a vehicle, an airplane, a boat, a cable car or an elevator,  having an electric drive or having a hybrid drive or having a sail drive for heat transport and/or selective mass transport between a first fluid and a second fluid which can flow through the configuration, wherein the configuration is constructed from a plurality (n) of mutually adjacent local exchanger elements (El, E2, ..., En), characterized in that the exchanger configuration is in the form of a cylinder or a segment thereof or in the form of a prism having a polygonal base or a segment thereof in at least partial regions; and said local exchanger elements (El, E2, ..., En) is designed in the form of a wedge in at least partial regions of the configuration in which the configuration is in the form of a cylinder or of a segment thereof or the form of a prism with a polygonal base or a segment thereof, and is spatially delineated by a first wedge face and a second wedge face at a distance from the first wedge face and inclined relative thereto, a first side face and a second side face at a distance therefrom as well as a first end face and a second end face at a distance therefrom, said second end face larger than the first end face;
wherein a fluid inlet region for a first fluid (F1) is disposed on a radially outside region and a fluid inlet region for a second fluid (F2) are is disposed on a radially interior region, and a fluid outlet region for the second fluid (F2) is disposed on a radially outside region and a fluid outlet region for the first fluid (F1) is disposed on a radially interior region; and

wherein a second fluid (F2) has a countercurrent region having a radial flow pattern from the inner crossflow region close to the center towards the outer crossflow region close to the circumference, and/or wherein a first fluid (F1) has a countercurrent region having a radial flow pattern from outer crossflow region close to the circumference towards the inner crossflow region close to the center, whereby an essentially S-shaped flow pattern of the first fluid (F1) and/or the second fluid (F2) is formed from the inlet region to the outlet region.
Allowable Subject Matter
Claims 11, 12, 14, 15, 17, 18, 20, 28, 32, 36-39, 41, 45 and 55 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Haberski (US 3,741,293), discloses a counter-current flow between exhaust gas and air in heat exchange section between the plates 62, where cross-flow section between exhaust gas and air is found at two opposite headers 50.  However, Haberski only discloses an overall U-shaped air flow, but fails to disclose an essentially S-shaped flow pattern of the first fluid and/or the second fluid is formed from the inlet region and to the outlet region, as required in independent claims 11, 36 and 55.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant’s arguments, see remarks, filed 11/6/2020, with respect to independent claims 11, 36 and 55 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763